Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of No. 16 in Table 1 in the reply filed on 02/10/22 is acknowledged. The examiner searched applicant’s elected species and ended up broadening the species to examples wherein R8 is O or NR9R10. And wherein the compounds can have structures (IA) or (IB). Accordingly, the claims being examined in this office action are 1-3, 7, 16-17, 20, 25-26, 32, 35, 42-43, 48, 50-51, and 66-68. Claims 5, 29, 31, 33-34, 40 are withdrawn as being directed to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51 and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
The claims broadly embrace a composition comprising any and all therapeutic agents and/or methods for administering any and all therapeutic agents to patients in need thereof comprising administering the composition comprising any therapeutic agent with the claimed compounds to patients in need thereof.
The specification discloses nucleic acid based therapeutic agents and/or other oligonucleotides as the single species/genus therapeutic agents that can be administered with their lipid compound of formula I in the claimed compositions and methods. The specification is silent however on any other of the innumerable possible therapeutic agents which can be effectively formulated and delivered with their compounds of Formula I. The specification merely discloses various nucleic acid based therapeutic agents, e.g. various mRNA, plasmid DNA, etc.
However, the specification fails to disclose any additional species or therapeutic agents which are not nucleic acid based which can be formed into compositions and administered to patients in need thereof. Thus, it is clear that Applicants’ description of structure and activity regarding the genus of all known and unknown therapeutic agents being able to form compositions with the claimed lipid compounds of formula I and administered effectively to patients in need thereof is based in large part on conjecture. The administration of any and all known and yet unknown therapeutic agents beyond the disclosed nucleic acid based therapeutic agents with applicant’s claimed lipid compounds of formula I, which having the ability to serve as therapeutics for any and all known and unknown diseases at the time of the instant invention by Applicants, and include therapeutic agents yet to be discovered and diseases yet to be discovered. 
As the specification fails to describe any other examples of therapeutic agents besides the broadly discussed nucleic acid based therapeutic agents, the disclosed nucleic acid-based 
Applicant' s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the innumerable possible therapeutic agents instantly claimed. The specification merely discloses the genus of nucleic acid-based therapeutics, previously described in the prior art. Thus, Applicants have failed to demonstrate possession of any and all therapeutic agents known and unknown as are instantly claimed. Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope 
The disclosed structural features for nucleic acid based therapeutic agents, does not constitute an adequate description to demonstrate possession of all possible therapeutic agents, as claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that Applicants have not described the numerous possible therapeutic agents that work in combination with the claimed compound of formula I to treat any and all diseases. As such, the Artisan of skill could not predict that Applicant possessed any additional species, except for that of nucleic acid based therapeutic agents.
Therefore, the breadth of the claims as reading on any and all therapeutic agents, including those yet to be discovered; in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the numerous 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 7, 16, 17, 20, 25, 26, 32, 35, 42-43, 48, 50-51, and 66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, 12-14, 16-22, 27-28, 32, 34-36, and 48-50 of U.S. Patent No. 10221127 (‘127). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘127 claims an overlapping scope of the instantly claimed compounds of formula I, specifically wherein G3 is C4 alkylene, L1 and L2 are -C(=O)O, G1 is direct bond; G2 is C(=O) and R7 is C6-C16 alkyl, and R8 is NR8R9 which corresponds to the instant NR9R10, etc. ‘127 further teaches compositions comprising these compounds, and a therapeutic agent and a method for administering a therapeutic agent which comprises the same steps as the instant claimed method. Thus, one of ordinary skill in the art would conclude that the instantly claimed invention is merely an obvious variant of the compounds, compositions and methods claimed in US10221127.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 16, 17, 20, 25, 26, 32, 35, 42-43, 48, 50-51, 66-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al. (WO2016/176330 with priority to 04/27/2015, from IDS 07/09/2020) in view of Patani et al. (Chem. Rev., 1996, 96(8), 3147-3176)3.
Applicant’s claim:
--Compounds of formula I, wherein the structural variants are as defined in the instant claims.

--Methods of administering these compositions.
--Lipid nanoparticles comprising the claimed compounds.
--Compositions comprising the above lipid nanoparticles.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1-3, 7, 16, 17, 20, 25-26, 35, 42, 43, and 50, Tam broadly teaches an overlapping scope of the instantly claimed compounds of formula I, wherein their L1 and L2, G1, G2, G3, Ra, R1a and R1b , R2a and R2b, R3a and R3b, R4a and R4b, R5, R6, and R7, a, b, c, d all overlap in scope with the instantly claimed group or have the exact same scope, and Tam further teaches wherein the instantly claimed R8 group is the instantly claimed NR9R10 (it is referred to as NR8R9 in Tam (See entire document; abstract; compound II-9 on pg. 84; pg. 75, ln. 6-pg. 88, end of table inclusive; claims; examples), see for instance compound II-9 found on pg. 84 which is homologous to the instantly claimed compound below: 
    PNG
    media_image1.png
    147
    409
    media_image1.png
    Greyscale
 wherein II-9 and the above compound compounds only differ in that the two N atoms are linked by 3 CH2 groups for G3 in II-9 instead of the instantly claimed 4 CH2 groups for G3 in the instant claims and the above compound which is expressly claimed in claim 50. 
Regarding claims 1 and 48, Tam teaches isolated compound 9b see scheme in Example 8 and pg. 140, ln. 5-pg. 141, ln. 3, which is homologous to the compound claimed in claim 48 wherein G2 is absent and R7 is CH3, as Tam teaches G2 being absent and R7 being prima facie obvious.” In rePayne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979), and “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). It is also obvious to switch the H for a methyl group because Patani teaches that methyl groups are known bioisosteric replacements of hydrogen atoms (See pg. 3152-3154, section 4).

	Regarding claims 51 and 66-68, Tam teaches compositions which comprise the homologous compounds of Formula I, and/or broadly comprise the compounds of formula I as are instantly claimed and methods of administering therapeutic agents to patients in need thereof by preparing or providing compositions comprising the broadly claimed compounds of formula I and/or homologous compounds to those of formula I and administering these compositions to the patients in need thereof and Tam further teaches pharmaceutical compositions comprising lipid nanoparticles and a diluent/excipient that broadly comprise the compounds of formula I and/or the specifically exemplified homologous examples of formula I that are discussed above (See entire document; abstract; pg. 1, ln. 1-15; pg. 3, ln. 24-pg. 5, ln. 11, inclusive; pg. 14, ln. 14-21; pg. 8, ln. 9-23; pg. 40, ln. 11-pg. 50, ln. inclusive; pg. 108, ln. 11-pg.119, ln 3; pg. pg. 119, ln. 30-pg. 124, ln. 19; pg. 124, ln. 22-pg.; 127, ln. 15; claims; examples; lipid nanoparticles with formula II (which overlaps with the instant formula I): see pg. 88, ln. 2-8, compound II-9 on pg. 84 which is homologous to the compound instantly claimed and shown above).  
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claim 32, Tam does not specifically teach express examples of compounds of formula I wherein R8 is OH. However, Tam does teach structurally similar lipids see examples in Table 3 wherein the equivalent position off of the nitrogen atom is OH and as such it would have been obvious to substitute the NR8R9 of Tam for the OH that is instantly claimed and expect that these compounds would also function as lipids because Tam demonstrates throughout the reference that the groups which come off the nitrogen atom are not particularly limited as long as the include at least one long chain lipid/fatty groups (See entire document; examples; claims). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to form the instantly claimed compounds wherein G3 is specifically C4-C5 alkylene when R8 is NR9R10 as is instantly claimed because the disclosed compounds of Tam as discussed above only differs by a single CH2 group from the instantly claimed compound in claim 50 and further Tam specifically discloses that G3 can be C1-C6 alkylene and that all of these compounds are useful as lipids for delivering nucleic acid therapeutic agents as are instantly claimed. One of ordinary skill in the art would have been motivated to form the claimed compounds when looking to Tam because, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), and further because Patani teaches that methyl groups are known bioisosteric replacements of hydrogen atoms (See pg. 3152, section 4).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 1-3, 7, 16, 17, 20, 25-26, 32, 35, 42-43, 48, 50-51, 66-68 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ERIN E HIRT/Primary Examiner, Art Unit 1616